Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 1 of 34 PageID #: 44




                      Exhibit “B”
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 2 of 34 PageID #: 45
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 3 of 34 PageID #: 46
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 4 of 34 PageID #: 47
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 5 of 34 PageID #: 48
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 6 of 34 PageID #: 49
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 7 of 34 PageID #: 50
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 8 of 34 PageID #: 51




     ASSIGNMENT AND ASSUMPTION OF MASTER LEASE AGREEMENT AND ENVIRONMENTAL
                   INDEMNITY AGREEMENT AND LANDLORD CONSENT


          THIS ASSIGNMENT AND ASSUMPTION OF MASTER LEASE AGREEMENT AND
  ENVIRONMENTAL INDEMNITY AGREEMENT AND LANDLORD CONSENT (this "Assignment") is
  made as of February ( , 2014, by and among GE CAPITAL FRANCHISE FINANCE CORPORATION, a
  Delaware corporation, whose address is 450 South Orange Avenue, 1 Floor, Orlando, Florida 32801 ("Lessor"),
  GK MANAGEMENT, INC., a Georgia corporation, whose address is 2095 Highway 211 NW, Suite 2F #362,
  Braselton, Georgia 30517 ("Lessee"), GKRM, INC., a Georgia corporation, whose address is 2095 Highway 211
  NW, Suite 2F #362, Braselton, Georgia 30517 ("Assignee"), and JAMES D. GRAVES, whose address is 2095
  Highway 211 NW, Suite 2F #362, Braselton, Georgia 30517, and JOHNATHAN E. KNEFF, whose address is
  3868 Darnell Creek Court, Buford, Georgia 30519 (collectively, "Guarantors"). Capitalized terms used in this
  Assignment and not defined herein have the meanings given to such terms in the Master Lease (as defined below).

           A.        Lessor is the landlord and Lessee is the tenant under the master lease agreement described on
  Exhibit A to this Assignment (the "Master Lease"), whereby Lessor leases to Lessee the real property and
  improvements located at 2000 Watson Boulevard, Warner Robins, Georgia 31093 and 2617 Deans Bridge Road,
  Augusta, Georgia 30906 (collectively, the "Premises"), as evidenced by the Memoranda of Master Lease, dated on
  or about the date of the Master Lease and recorded on in the applicable real property records for the Premises
  (individually, a "Memorandum" and collectively, the "Memoranda").

           B.     Lessor, as landlord, and Lessee, as tenant or Indemnitor, and Guarantors entered into that certain
  Environmental Indemnity Assignment dated on or about the date of the Master Lease with respect to the Premises
  (the "Environmental Indemnity Agreement");

           C.       Pursuant to that certain Unconditional Guaranty of Payment and Performance dated on or about
  the date of the Master Lease, Guarantors guaranteed the obligations of Lessee under the Master Lease (the "Existing
  Guaranty");

            D.      Lessee is a debtor-in-possession under chapter 11 of title 11 of the United States Code (the
  "Bankruptcy Code") in a bankruptcy case currently pending in the United States Bankruptcy Court for the Northern
  District of Georgia (the "Bankruptcy Court") under case no. 12-23945 (the "Bankruptcy Case").

          E.      Lessee's Second Amended Joint Plan of Reorganization dated November 4, 2013 (the `Plan")
  was approved by that certain Order Confirming Debtors' Second Amended Plan of Reorganization entered by the
  Bankruptcy Court in the Bankruptcy Case on November 12, 2013 (the "Confirmation Order").

          F.         Pursuant to the Plan and the Confirmation Order, on the Effective Date of the Plan (as defined in
  the Plan), all assets and rights of Lessee, including, without limitation, the Master Lease and the Environmental
  Indemnity Agreement (together with all rights thereunder), will be automatically transferred to or otherwise vest in
  Assignee.

            G.       Pursuant to the Plan and the Confirmation Order, Assignee is required to, among other things,
  assume the Master Lease pursuant to Section 365(a) of the Bankruptcy Code, subject to certain modifications set
  forth in Section 9.1 of the Plan (the "Lease Modifications").

          H.      Contemporaneously herewith, Lessor and Assignee have entered into that certain First Master
  Lease Amendment and Guarantor Ratification dated of even date herewith (the "First Amendment"), pursuant to
  which the Lease Modifications required by the Plan and the Confirmation Order have been made to the Master
  Lease.

           I.       In order to fulfill their respective obligations under the Plan and the Confirmation Order, Lessee
  desires to enter into this Assignment to further evidence the assignment of all of its right, title, interest and
  obligations under the Master Lease (as modified by the First Amendment) and the Environmental Indemnity

  5511-3.25.13                                                                                  Contract No. 010825.0102
  4820-5100-1622.4
                                            FINAL EXECUTION COPY
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 9 of 34 PageID #: 52




  Agreement (collectively, the "Lease Documents") to Assignee, and Assignee desires to accept and assume the same,
  all as set forth in this Assignment. Lessee, Assignee and Guarantors have requested that Lessor consent to the
  assignment and assumption of the Lease Documents by Assignee. Lessor is willing to agree to such request on the
  terms and conditions set forth in this Assignment.

          NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements
  contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby
  acknowledged, the parties hereto agree as follows:

         1.          Assignment of Lease Documents. Lessee hereby assigns to Assignee all of its righ title, interest,
  responsibilities, liabilities and obligations in, to and under the Lease Documents as of February      , 2014 (the
  "Assignment Effective Date").

          2.         Acceptance and Assumption of Lease Documents. Assignee hereby: (a) accepts this assignment
  of all of Lessee's right, title, and interest under the Lease Documents; and (b) assumes and agrees to perform and
  observe all of Lessee's covenants, responsibilities, liabilities and obligations set forth in the Lease Documents
  pursuant to Section 365(a) of the Bankruptcy Code.

         3.        Consent to Assignment. In consideration of the foregoing assumption by Assignee and subject to
  the terms and conditions contained in this Assignment, including the conditions precedent set forth in Section 4,
  Lessor hereby consents to the assignment to and the assumption of the Lease Documents by Assignee. Lessor's
  consent to this assignment shall not be construed to constitute consent to any future assignment of the Lease
  Documents.

         4.        Conditions Precedent. The effectiveness of this Assignment is subject to satisfaction of the
  following conditions on or before the Assignment Effective Date:

                     (a)      Proof of Insurance. Assignee shall deliver to Lessor an executed certificate of insurance
           in form and substance satisfactory to Lessor evidencing that all insurance required by the Master Lease is in
           full force and effect.

                   (b)      Automatic Clearing House Debit ("ACH"). Assignee shall have provided Lessor with an
           executed ACH form, in the form attached hereto as Exhibit A, for Lessor to establish and maintain
           automated clearinghouse payments with respect to the Master Lease.

                    (c)      Franchise Agreement. Lessee or Assignee shall deliver to Lessor evidence satisfactory to
           Lessor that Lessee's franchise agreement with Long John Silver's, LLC ("Franchisor") for the Premises
           located in Warner Robins, Georgia has been assigned to Assignee, or a new franchise agreement for such
           Premises has been entered into between Assignee and Franchisor, and all assignment and/or franchise fees
           in connection therewith have been paid or waived, and Assignee is in good standing with Franchisor.

                   (d)      Fees and Expenses. Assignee agrees to pay to Lessor all out of pocket expenses
           reasonably incurred by Lessor in connection with this Assignment, including reasonable attorneys' fees.

                     (e)     Memorandum of Assignment and Assumption of Master Lease. On or before the
           execution of this Assignment, Lessee and Assignee shall execute and deliver to Lessor a Memorandum of
           Assignment and Assumption of Master Lease and Guaranty in the form attached hereto as Exhibit B, which
           shall be recorded in the County Recorder's office where each Memorandum was recorded, at Lessee's sole
           cost and expense.

                    (f)     Lease Amendment. Concurrent with the execution of this Assignment, Lessee shall
           execute and deliver to Lessor a lease amendment (i.e., the First Amendment) in the form attached hereto as
           Exhibit C.




  5511-3.25.13                                              2                                     Contract No. 010825.0102
  4820-5100-1622.4
                                             FINAL EXECUTION COPY
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 10 of 34 PageID #: 53




                    (g)      Plan and Confirmation Order. Lessee and Assignee are in compliance with each of their
           respective obligations under the Plan and the Confirmation Order, all of the conditions to the occurrence of
           the Effective Date (as defined in the Plan) will be satisfied, the documents evidencing the GECC
           Restructured Loan (as defined in the Plan) will be executed and delivered and all of the conditions to the
           GECC Restructured Loan becoming effective will be satisfied, and the Confirmation Order has not been
           stayed, reversed, modified or amended, and is a final order not subject to further appeal.

         5.        Lessee Representations and Warranties. Lessee represents, warrants and covenants and certifies to
  Lessor and Assignee that:

                     (a)     The Lease, as modified by the Plan, is valid and in full force and effect.

                    (b)      Except for the filing of the Bankruptcy Case which is the subject of the Plan, no event of
           default exists, and, no event has occurred that, with the giving of notice or the passage of time, or both,
           would constitute a default under any of the Lease Documents.

                    (c)      With respect to Lessee: (i) Lessee has full power and authority to enter into and perform
           its obligations under this Assignment and the Lease Documents; (ii) the entry into and performance by
           Lessee of this Assignment and the Lease Documents does not and will not conflict with or violate any
           provision of Lessee's organizational documents; and (iii) this Assignment has been duly authorized and
           validly executed and delivered by Lessee.

                     (d)     Lessee is the owner of the entire lessee's interest in the Premises and such interest has not
           been assigned, subleased, encumbered, mortgaged, or hypothecated to any third person in any manner, and
           prior to the consummation of this Assignment no person other than Lessee has any right, title, or interest in
           the Lease Documents or the Premises.

          6.         Assignee Representations and Warranties. Assignee represents, warrants and covenants and
  certifies to Lessor that:

                    (a)      With respect to Assignee: (i) Assignee is validly existing and in good standing under the
           laws of the state of its formation and is duly qualified and licensed to do business in the state where the
           Premises are located; (ii) Assignee has full power and authority to enter into and perform its obligations
           under this Assignment and the Lease Documents; (iii) the entry into and performance by Assignee of this
           Assignment and the Lease Documents does not and will not conflict with or violate any provision of
           Assignee's organizational documents; and (iv) this Assignment has been duly authorized and validly
           executed and delivered by Assignee.

                    (b)      The Lease Documents assumed by Assignee pursuant to this Assignment constitute the
           legal, valid and binding obligations of Assignee, enforceable against Assignee in accordance with their
           terms, except as enforceability may be limited by the Plan and applicable bankruptcy, insolvency,
           liquidation, reorganization and other laws affecting the rights of creditors generally, and general principles
           of equity.

                    (c)      To its present and actual knowledge, Assignee has received no notice of any action, suit,
           investigation, proceeding or arbitration at law or in equity, including condemnation proceedings or
           proceedings in lieu of condemnation, pending or threatened against or affecting (i) Assignee or any of its
           assets or revenues or (ii) this Assignment, the Lease Documents, or any of the transactions contemplated
           hereby.

                   (d)     Assignee is not, and will use commercially reasonable best efforts to ensure that no
           Person who owns a controlling interest in or otherwise controls Assignee is a Person; (i) listed on the
           Specially Designated Nationals and Blocked Person List maintained by the Office of Foreign Assets
           Control ("OFAC"), Department of the Treasury, or any other similar lists maintained by OFAC or any

  5511-3.25,13                                               3                                      Conti-act No. 010825.0102
  4820-5100-1622.4
                                             FINAL EXECUTION COPY
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 11 of 34 PageID #: 54




           other Governmental Authority pursuant to any authorizing statute, Executive Order or regulation;
           (ii) designated under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23, 2001), any
           related enabling legislation, or any other similar Executive Orders; or (iii) subject to any trade restrictions
           under any Applicable Regulations, including those referenced in clauses (1) and (ii) of this Section; and
           (iv) Assignee and each of the other Lessee Parties are and will remain in full compliance with all applicable
           Bank Secrecy Act ("BSA") laws, regulations, and government guidance on BSA compliance and on the
           prevention and detection of money laundering violations or terrorist activities or threats.

                    (e)      All representations and warranties set forth in the Lease Documents are true and correct
           with respect to Assignee and the property and assets of Assignee, except as may have been modified by the
           Plan.

          7.         Possession. Lessee shall deliver possession of the Premises to Assignee as of the Assignment
  Effective Date.

          8.        Security Deposit. The parties acknowledge that no advance rental or security deposit is being held
   by Lessor under the Master Lease.

          9.        Taxes. Lessee shall deliver to Lessor evidence satisfactory to Lessor that any and all real and
   personal property taxes due and owing on the Premises have been paid up to the Assignment Effective Date.

         10.       No Release of Lessee. This Assignment shall not be deemed to release any liability or obligation
  of Lessee pursuant to the Lease Documents.

                     No Release of Guarantors; Additional Guaranty. This Assignment shall not be deemed to release
  any liability or obligation of Guarantors pursuant to the Lease Documents and the Existing Guaranty shall remain in
  full force and effect. Concurrently with the execution and delivery of this Assignment, James D. Graves is
  executing and delivering to Lessor an Unconditional Guaranty of Payment and Performance with respect to the
  obligations of Assignee under the Master Lease.

          12.      Consent; Reaffirmation; and Acknowledgement. Each Guarantor (a) consents to the terms and
  conditions of this Assignment; and (b) reaffirms the Existing Guaranty and confirms and agrees that,
  notwithstanding this Assignment and consummation of the transactions contemplated thereby, the Existing Guaranty
  and all of such Guarantor's covenants, obligations, agreements, waivers, and liabilities set forth in the Existing
  Guaranty continue in full force and effect in accordance with their terms.

          13.         Release of Lessor. Lessee and Guarantors fully, finally and forever release and discharge
  (a) Lessor; (b) its predecessors in interest; (c) their respective successors, assigns and affiliates; and (d) the directors,
  officers, employees, agents and representatives of Lessor, such predecessors in interest, and such successors, assigns
  and affiliates (collectively, the "Lessor Parties" and individually a "Lessor Party") from any and all actions, causes
  of action, claims, debts, demands, liabilities, obligations and suits, of whatever kind or nature, in law or equity, that
  Lessee or Guarantors occurring on or before the Assignment Effective Date, whether known or unknown (i) in
  respect of the Lease Documents, the Premises, the Existing Guaranty, or the actions or omissions of Lessor in
  respect of the foregoing and (ii) arising from events occurring prior to the date of this Assignment, except to the
  extent such liabilities, charges or obligations exist pursuant to the terms of this Assignment. The foregoing release
  by Lessee and Guarantors is not intended to release, and shall not be deemed to release, the Lessor Parties from any
  obligations the Lessor Parties, or any Lessor Party, may have to Lessee or Guarantors under any agreements or other
  documents other than the Lease Documents.

       14.     Effect of Release. THE PARTIES EXPRESSLY WAIVE ANY PROVISION OF STATUTORY
  OR DECISIONAL LAW TO THE EFFECT THAT A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
  WHICH THE RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN SUCH PARTY'S FAVOR
  AT THE TIME OF EXECUTING THE RELEASE, WHICH, IF KNOWN BY SUCH PARTY, MUST HAVE
  MATERIALLY AFFECTED SUCH PARTY'S SETTLEMENT WITH THE RELEASED PARTIES, INCLUDING
  PROVISIONS SIMILAR TO SECTION 1542 OF THE CALIFORNIA CIVIL CODE, WHICH PROVIDES: "A

  5511-3.25.13                                                 4                                        Contract No. 0 10825.0102
  4820-5100-1622.4
                                               FINAL EXECUTION COPY
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 12 of 34 PageID #: 55




   GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
   SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
   BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."

          15.       Further Assurances. The parties hereto agree to execute, acknowledge (as appropriate), and
  deliver to Lessor such additional documentation as reasonably required by Lessor to effectuate the provisions of this
  Assignment.

           16.        Binding Effect. This Assignment shall inure to the benefit of and be binding upon the parties
   hereto and their respective successors and assigns.

          17.       Attorneys' Fees. Should any party to this Assignment institute any legal action or proceeding to
  enforce the provisions of this Assignment, the prevailing party shall be entitled to recover its reasonable attorneys'
  fees and costs incurred in connection with the exercise of its rights and remedies hereunder as well as court costs
  and expert witness fees, as the court shall determine; provided, however, in no event shall a party be obligated to pay
  any portion of such fees or costs unless and until said party has been made a party to such action and a court with
  jurisdiction over such action has entered a final, non-appealable order finding that a party has defaulted in its
  obligations under this Assignment.

       18.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT, TO THE
  EXTENT PERMITTED BY LAW, EACH WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
  OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS ASSIGNMENT,
  THE LEASE DOCUMENTS, OR THE PREMISES. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR
  PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.

         19.        Indemnity. Lessee, Assignee and Guarantors each hereby agree to indemnify, defend, and hold
  harmless the Lessor Parties for, from and against any and all loss, damages, causes of action or claims arising from
  this Assignment (including, but not limited to, any claim brought for a finder's fee, brokerage commission or other
  compensation on account of alleged employment as a broker, finder or other intermediary in connection with this
  Assignment) or arising as a result of the breach by such party or any of its directors, officers, employees, agents or
  representatives of such party's obligations under this Assignment or as a result of the inaccuracy of any
  representation or warranty made by such party in this Assignment The foregoing indemnifications shall survive the
  consummation or termination of this Assignment.

          20.        Governing Law; Submission to Jurisdiction. THE LAWS OF THE STATE OF ARIZONA
  (WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS PRINCIPLES) SHALL GOVERN ALL
  MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS ASSIGNMENT. Any
  legal action or proceeding with respect to this Assignment shall be brought exclusively in the federal or state courts
  in the state where the Premises are located, or in the federal or state courts in the State of Arizona located in
  Maricopa County, and each party accepts for itself and in respect of its property, generally and unconditionally, the
  jurisdiction of the aforesaid courts. The parties hereto hereby irrevocably waive any objection, including any
  objection to the laying of venue or based on the grounds of forum non conveniens, that either of them may now or
  hereafter have to the bringing of any such action or proceeding in such jurisdictions.

         21.        Entire Agreement. This Assignment sets forth all terms, conditions and understandings between
  the parties with respect to the assignment of the Lease Documents, and there are no terms, conditions or
  understandings either oral or written between the parties hereto with regard to the assignment of the Lease
  Documents other than as set forth herein. No alteration, amendment, change or addition to this Assignment shall be
  binding unless reduced to writing and signed by all of the parties hereto.

          22.        Counterparts. This Assignment may be executed in one or more counterparts, each of which shall
  be deemed an original and all of which together shall constitute one and the same document. Signature pages may
  be detached from the counterparts and attached to a single copy of this Assignment to physically form one
  document. Delivery of an executed signature page of this Assignment by facsimile or e-copy transmission shall be
  as effective as delivery of a manually executed counterpart thereof.

  5511-3.25.13                                              5                                      Contract No. 010825.0102
  4820-5100-1622.4
                                             FINAL EXECUTION COPY
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 13 of 34 PageID #: 56




                      THIS SPACE INTENTIONALLY LEFT BLANK




  5511-3.25.13                        6                       Contract No. 010825.0102
  4820-5100-1622.4
                             FINAL EXECUTION COPY
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 14 of 34 PageID #: 57




    IN WITNESS WHEREOF, the parties hereto have entered into this Amendment as of the Effective Date.

    Signed, sealed and delivered in presence of:       LESSOR:

                                                       GE CAPITAL FRANCHISE FINANCE
                                                       CORPORATION, a Delaware corporation
                                                                       1"1


    MY COMMISSION EXPIRES:
                                                              By:
    (AFFIX NOTARY SEAL)                                       Printed Name: L         e   Y i1 6.0        ,;?
                   JOCELYN MENNENGA                           Its Authorized Signatory
                   Commission # FE 027959
                   Expires October 16, 2017
    Signed, ea  d dMereq-nri*niirrnat aTig             LESSEE:

                                                       GKRM, INC., a Georgia corporation
    Unofficial witness

    Notary Public                                      By:
    MY COMMISSION EXPIRES:                             Printed Name:
                                                       Its Authorized Signatory
    (AFFIX NOTARY SEAL)


                                                      GUARANTORS:



    Signed, sealed and delivered in presence of:      JAMES D. GRAVES


    Unofficial witness

    Notary Public
    MY COMMISSION EXPIRES:

    (AFFIX NOTARY SEAL)


    Signed, sealed and delivered in presence of:


    Unofficial witness                                JONATHAN E. KNEFF

    Notary Public
    MY COMMISSION EXPIRES:

    (AFFIX NOTARY SEAL)




    5511-3.25.13                                                                             Contract No 010825 0102
    4820-5100-1622.4
                                              FINAL EXECUTION COPY
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 15 of 34 PageID #: 58




            IN WITNESS WHEREOF, the parties have executed this Assignment as of the date first above written.

  Signed, sealed and delivered in presence of:              LESSOR:

                                                            GE CAPITAL FRANCHISE FINANCE
  Unofficial witness                                        CORPORATION, a Delaware corporation


                                                            By:
  Notary Public                                             Printed Name:
  MY COMMISSION EXPIRES:                                    Its Authorized Signatory

  (AFFIX NOTARY SEAL)



  Sig d sealed and deliv,                     e of:         LESSEE:

                                                            GK MANAGEMENT, INC a Georgia corporation
  Unofficial


                                                                   ted Name:
  Notary PuEl                                               Its:   (2:0
  MY COMMISSION EXPIRES:
                                          1.      017
  (AFFIX NOTARY SEAL)



  Sicd, sealed and, 'vered in presence of:                  ASSIGNEE:

                                                            GK                 , a Georgia corporation
  Unoffici I witness

                                                            By:
                                                            Printed
  Notary Public                                             Its:
  MY COMMISSION EX IRES:

  (AFFIX NOTARY SEAL)                     .ao
                             0011111/to
                             ,t L. Hit

                             0‘•
                 ▪
                 gib    10
                                   40,x, it       •S.
                                              •       vis

                       81.     411P3L\G




  5511-3.25.13                                                                                           Contract No. 010825.0102

                                                  FINAL EXECUTION COPY
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 16 of 34 PageID #: 59




  Signed, sealed and delivere in presence of:            GUARA


  Unofficial wi
                                                                     VES
  Notary Public
  MY COMMISSION EXPIR

  (AFFIX NOTARY SEAL)


                                      -v

  Sign      ealed and dcliv
                                                              ATHAN E. KNEFF

  Unofficial

  Notary Pu
  MY COMMISSION EXPIRES:

  (AFFIX NOTARY SEAL)
                                           Nt•




  5511-3.25.13                                                                 Contract No. 010825.0102

                                                 FINAL EXECUTION COPY
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 17 of 34 PageID #: 60




                                                     EXHIBIT A

                                               LEASE DESCRIPTION


  Master Lease, dated as of April 21, 2008 between GE Capital Franchise Finance Corporation, a Delaware corporation,
  as landlord, and GK Management, Inc., a Georgia corporation, as tenant.




  5511-3.25.13                                                                               Contract No. 010825.0102
  4820-5100-1622.4
                                           FINAL EXECUTION COPY
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 18 of 34 PageID #: 61




                                                        EXHIBIT A

                      AUTHORIZATION FOR AUTOMATIC PAYMENTS - ACH DEBITS

                                       Customer. Please complete all below arm.
   Account I folder Name (must he the same as Customer name, unless otherwise approved by CIF):


   Address (II different from Customer):                                  Phone: (    )    -


   Customer Name (if different from Account Ilolder):

   Name of Bank:


   Account Number:                                              ABA Routing Number:•


  (A)      *The ABA Routing Number is typically a 9-digit number located next to the account number at the bottom
  of the check. However, some banks use a different routing number for ACH debits. If you are unsure of the ABA
  Routing Number used by your bank for ACH debits, please contact your bank for this information.

  NOTE: The ACH set-up for new accounts may take up to 10 days, and ACH debits initiated and honored within
  this 10-day period will not be considered late payments.

  (B)       AUTHORIZATION: Account Holder authorizes GE Capital Franchise Finance Corporation and its
  affiliates ("GE") to initiate debit entries to the account number at the Bank named above and to debit such account
  as payment of amounts due and owing from time to time by Customer to GE. This Authorization will remain in full
  force and effect until GE has received written notice of termination from Account Holder in such manner as to
  afford GE and Bank a reasonable opportunity to act upon such notice.

   Name (Print):                                                Title:


   Signature                                                    Date Signed:



  RETURN INSTRUCTIONS: Please return the following to the address below:
  1.     This Authorization, duly executed where noted above.
  2.     A voided check from the account identified above. If a check pre-printed with the Account Holder's name
         cannot be provided, please attach a letter from the Bank confirming the account information requested above.

                                              GE Capital, Franchise Finance
                                                    Attn: Lyena Hale
                                           450 South Orange Avenue, Suite 1100
                                                    Orlando, FL 32801
                                               Fax: 407-540-2523
                                                Email: lyena.hale@ge.com




  5511-3.25.13                                                                                  Contract No. 010825.0102
  4820-5100-1622.4
                                              FINAL EXECUTION COPY
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 19 of 34 PageID #: 62




                                                   For Office Use Only
   Relationship of Account Holder to Customer:                        o New Setup
                                                                      ❑ Change
   GE                                                      Company: ❑ Watchlist Screen Completed
                                                                      ❑ Non-U.S Bank (see Compliance)
   Loan/Lease                                                   ID#:• o Account Holder updated in system (if

   Client                           ID                            #:

   Initial             Debit               Start               Date:

   Prepared                                                      by:

   Date:




  5511-3.25.13                                                                              Contract No 010825 0102
  4820-5100-1622.4
                                          FINAL EXECUTION COPY
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 20 of 34 PageID #: 63




                                                        EXHIBIT B

      MEMORANDUM OF ASSIGNMENT AND ASSUMPTION OF MASTER LEASE AND GUARANTY

   PREPARED BY:




  WHEN RECORDED, RETURN TO:




      MEMORANDUM OF ASSIGNMENT AND ASSUMPTION OF MASTER LEASE AND GUARANTY


           THIS MEMORANDUM OF ASSIGNMENT AND ASSUMPTION OF MASTER LEASE AND
  GUARANTY ("Memorandum") is effective as of February        , 2014 (the "Effective Date"), between GK
  MANAGEMENT, INC.. a Georgia corporation, whose address is ("Assignor"), and GKRM, INC., a Georgia
  corporation, whose address is ("Assignee").

            A.       Assignor is the tenant under the master lease agreement, dated as of April 21, 2008 (the "Master
  Lease") between GE Capital Franchise Finance Corporation, a Delaware corporation ("Lessor"), as landlord, and
  Assignor, as tenant, whereby Lessor leased to Assignor the real property and improvements more particularly
  described on Exhibit A (the "Premises"), as evidenced by that certain Memorandum of Master Lease, dated on or
  about the date of the Master Lease and recorded                                                 , as Entry No.
                               in the                    County, Georgia Recorder's office. Assignor's obligations
  under the Master Lease have been guaranteed by James D. Graves and Johnathan E. Kneff pursuant to a guaranty of
  lease, dated on or about the date of the Master Lease.

             B.       Assignor and Assignee have entered into an Assignment and Assumption of Master Lease and
  Guaranty ("Agreement"), of even date herewith, and hereby incorporate the terms and conditions of the Agreement
  as if set forth in full herein, and record this Memorandum to serve as constructive notice of the terms and conditions
  of the Agreement, with the intent that such Agreement be binding on all successors or assigns of Assignor and
  Assignee.

                            [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




  5511-3.25.13                                                                                    Contract No. 010825 0102
  4820-5100-1622.4
                                             FINAL EXECUTION COPY
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 21 of 34 PageID #: 64




           IN WITNESS WHEREOF, Assignor and Assignee have executed this Memorandum as of the Effective
  Date.

  Signed, sealed and delivered in presence of:      ASSIGNOR:

                                                    GK MANAGEMENT, INC., a Georgia corporation

  Unofficial witness

                                                    By:
                                                    Printed Name:
  Notary Public                                     Its Authorized Signatory
  MY COMMISSION EXPIRES:

  (AFFIX NOTARY SEAL)




  Signed, sealed and delivered in presence of:      ASSIGNEE:

                                                    GKRM, INC., a Georgia corporation

  Unofficial witness
                                                    By:
                                                    Printed Name:
                                                    Its Authorized Signatory
  Notary Public
  MY COMMISSION EXPIRES:

  (AFFIX NOTARY SEAL)




  5511-3.25.13                                                                          Contract No 010825 0 02
  4820-5100-1622.4
                                            FINAL EXECUTION COPY
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 22 of 34 PageID #: 65




                                           EXHIBIT A
                               LEGAL DESCRIPTION OF THE PREMISES


  Asset 031025, Warner Robins, GA


      All that tract of parcel of land situate, lying and being in Land Lot 155 of the 5th Land
      District of Houston County, Georgia, being more particularly described as follow=

     BEGIN at a rebor marking the intersection of the northerly right—of—way line of Watson
     Boulevard (100 foot right—of—way) with the westerly right—of—way line of Woodcrest
     Soulevord (BO foot right—of—way); thence North 58'31'15.West along said northerly
     right—of—way line of Watson Boulevard a distance of 115.25 feet to a rebor, thence North
     0700'34" West a distance of 209.92 feet to a mbar; thence _South .55-33'54. East a
     distance of 115.10 feet to o rebor on sold westerly right—of—way line of Woodcrest
     Boulevard: thence South '00'03'05" East along said right—of—way line o distance of 210.01
     feet to the POINT OF BEGINNING.




  Asset 031054, Augusta, GA

   All that tract or parcel of land located in the State of Georgia, County of Richmond, being more
   particularly described as follows:
   Commence at the intersection of the southwesterly right—of—way line of Murphy Rood (40 foot
   right—of—way) with the Northwesterly right—of—way line of Deane Bridge Rood (85 foot right—of—way);
   thence, . South 55'04.48.West along sold northwesterly right—of—way line of Deans Bridge Road a
   distance of 550.29 feet to a concrete monument: thence continue South 5504'48' West along sold
   right—of—way line a distance of 173.71 feet to o 'rebor marking the POINT V• BEGINNING of the
   following described parcel; thence South 55'45'01" Weat along sold right—of—way line a distance of
   130.10 feet to an .*X" iri sidowbikc Diende North. 3610.01" West a distance of 224.89 feet to a
   rebar; thence North 5543'33" East o distance of 130.07 feet to a rebor, thence South 3510'25"
   East a distance of 224.99 feet to the POINT OF BEGINNING.




   5511-3.25.13                                                                       Contract No 010825 0102
   4820-5100-1622.4
                                        FINAL EXECUTION COPY
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 23 of 34 PageID #: 66




                                                        EXHIBIT C

                                                 LEASE AMENDMENT


                     FIRST MASTER LEASE AMENDMENT AND GUARANTOR RATIFICATION


  THIS FIRST MASTER LEASE AMENDMENT AND GUARANTOR RATIFICATION ("Amendment") is
  entered into effective as of February       , 2014 (the "Effective Date"), between GE CAPITAL FRANCHISE
  FINANCE CORPORATION, a Delaware corporation, whose address is 450 S. Orange Ave., Suite 1100, Orlando,
  Florida 32801-3352 ( "Lessor"), and GKRM, INC., a Georgia corporation, whose address is 2095 Highway 211
  NW, Suite 2F #362, Braselton, Georgia 30517 ("Lessee"), and JAMES D. GRAVES, whose address is 2095
  Highway 211 NW, Suite 2F #362, Braselton, Georgia 30517, and JOHNATHAN E. KNEFF, 2474 Northern Oak
  Drive, Braselton, Georgia 30517 (collectively, "Guarantors").

           A.       Lessor is the landlord under the Master Lease, dated as of April 21, 2008 (the "Master Lease"),
  whereby Lessor leases to Lessee, as successor by assignment from GK Management, Inc., a Georgia corporation,
  certain real property and improvements known as 2000 Watson Boulevard, Warner Robins, Georgia 31093 and
  2617 Deans Bridge Road, Augusta, Georgia 30906, and more particularly described on Exhibit A (collectively, the
  "Premises"), as evidenced by Memoranda of Master Lease, dated on or about the date of the Master Lease and
  recorded in the applicable real property records where the Premises are located. The obligations of the Lessee under
  the Master Lease are guaranteed by (collectively, the "Guaranties"): (i) Guarantors pursuant to that certain
  Unconditional Guaranty of Payment and Performance, dated on or about the date of the Master Lease, for the
  benefit of Lessor, and (ii) James D. Graves pursuant to that certain Unconditional Guaranty of Payment and
  Performance, dated on or about the date of this Amendment, for the benefit of Lessor.

        B.        Lessor and Lessee desire to amend the Master Lease and the Guarantors desires to ratify such
  amendments as set forth in this Amendment.

           NOW THEREFORE, in consideration of the mutual covenants contained herein and other good and
  valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Lessor and Lessee agree as
  follows:

           1.         Amendments. The Master Lease is amended as of the Effective Date as follows:

                   (a)      The term "Base Annual Rental" shall mean $55,000.00, as adjusted on each Adjustment
           Date occurring subsequent to the date of this Amendment as provided in Section 3.2 of the Lease.

                    (b)      Lessee shall have the right to cease operations at the Premises located in Augusta,
           Georgia; provided, however, nothing in this subsection (b) is intended to limit Lessee's other obligations
           under the Master Lease with respect to such Premises, including Lessee's obligations to maintain the
           physical condition of such Premises as set forth in the Master Lease, maintain the insurance required on
           such Premises as set forth in the Master Lease and paying all real and personal property taxes applicable to
           such Premises as set forth in the Master Lease. Lessee agrees to use commercially reasonable efforts to
           sublease the Augusta Premises to a third-party, provided that any such sublessee and the terms and
           conditions of such sublease shall be subject to Lessor's approval in Lessor's sole and absolute discretion.

                      (c)     Article 16 of the Master Lease is deleted and of no further force and effect.

           2.       Guarantor Ratification. Each Guarantor hereby accepts and ratifies the amendments to the Master
  Lease as set forth in this Amendment and hereby acknowledges and agrees that the Guaranties are in full force and
  effect with respect to the Master Lease, including the amendments set forth in this Amendment.




  5511-3 25 13                                                                                      Contract No. 010825 0102
  4820-5100-1622.4
                                              FINAL EXECUTION COPY
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 24 of 34 PageID #: 67




           3.       Binding Effect. This Amendment shall inure to the benefit of, and shall be binding upon, the
  parties hereto and their respective successors and assigns.

            4.       Governing Law; Submission to Jurisdiction. THE LAWS OF THE STATE OF ARIZONA
  (WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS PRINCIPLES) SHALL GOVERN ALL
  MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS AMENDMENT. Any
  legal action or proceeding with respect to this Amendment shall be brought exclusively in the courts of the State of
  Arizona located in Maricopa County or of the United States for the District of Arizona, and each party accepts for
  itself and in respect of its property, generally and unconditionally, the jurisdiction of the aforesaid courts; provided,
  however, that nothing in this Amendment shall limit or restrict the right of either party to commence any proceeding
  in the federal or state courts located in the state in which the Premises is located where the sole remedy sought is
  specific performance. Lessor and Lessee hereby irrevocably waive any objection, including any objection to the
  laying of venue or based on the grounds of forum non conveniens, that either of them may now or hereafter have to
  the bringing of any such action or proceeding in such jurisdictions.

           5.       Attorneys' Fees. Should either party institute any legal action or proceeding to enforce the
  provisions of this Amendment, the prevailing party shall be entitled to recover its reasonable attorneys' fees and
  costs incurred in connection with the exercise of its rights and remedies hereunder as well as court costs and expert
  witness fees as the court shall determine.

          6.        Amendment Controls. Except as is specifically amended herein, the terms and conditions of the
  Master Lease and the Guaranties are ratified and confirmed and shall remain in full force and effect. If any
  provision of the Master Lease or any Guaranty is in conflict with any provision of this Amendment, the terms of this
  Amendment shall control.

           7.       Counterparts. This Amendment may be executed in one or more counterparts, each of which shall
  be deemed an original and all of which together shall constitute one and the same document. Signature pages may
  be detached from the counterparts and attached to a single copy of this Amendment to physically form one
  document. Signatures on counterparts of this Amendment that are delivered via facsimile or by other electronic
  means are authorized, and this Amendment shall be deemed executed when an executed counterpart hereof is
  transmitted by a party to the other party physically or via any electronic means.

                                           [SIGNATURE PAGE FOLLOWS]




  5511-3.25.13                                                                                      Contract No, 010825 0102
  4820-5100-1622.4
                                              FINAL EXECUTION COPY
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 25 of 34 PageID #: 68




  IN WITNESS WHEREOF, the parties hereto have entered into this Amendment as of the Effective Date.

  Signed, sealed and delivered in presence of:       LESSOR:

                                                     GE CAPITAL FRANCHISE FINANCE
  Unofficial witness                                 CORPORATION, a Delaware corporation

  Notary Public
  MY COMMISSION EXPIRES:
                                                            By:
  (AFFIX NOTARY SEAL)                                       Printed Name:
                                                            Its Authorized Signatory


  Signed, sealed and delivered in presence of:       LESSEE:

                                                     GKRM, INC., a Georgia corporation
  Unofficial witness

  Notary Public                                      By:
  MY COMMISSION EXPIRES:                             Printed Name:
                                                     Its Authorized Signatory
  (AFFIX NOTARY SEAL)


                                                     GUARANTORS:



  Signed, sealed and delivered in presence of:       JAMES D. GRAVES


  Unofficial witness

  Notary Public
  MY COMMISSION EXPIRES:

  (AFFIX NOTARY SEAL)


  Signed, sealed and delivered in presence of:


  Unofficial witness                                 JONATHAN E. KNEFF

  Notary Public
  MY COMMISSION EXPIRES:

  (AFFIX NOTARY SEAL)




  5511-3.25.13                                                                           Contract No 010825 0102
  4820-5100-1622.4
                                             FINAL EXECUTION COPY
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 26 of 34 PageID #: 69




                                               EXHIBIT A

                                      DESCRIPTION OF PREMISES



  Asset 031025, Warner Robins, GA


      All that tract of parcel of fond stuate, lying and being in Lond Lot 165 of the 5th Land
      District of Houston County, Georgia, being more particularly described as follow=

     BEGIN at a rebar marking the intersection of the northerly right—of—way line of Watson
     Boulevard (100 foot right—of—way) with the westerly right—of—way fine of Woodcrest
     Boulevard (30 foot right—of—way); thence North 513'31'15. West along said northerly
     right—of—woy line of Watson Boulevard o distance of 115.26 feet to a rebor, thence North
     00'00'34* West a distance of 209.92 feet to a reboil thence .South 63`33'54" East a
     distance of 115.10 feet to a rebar on said westerly right—of—way lirie of Woodcrest
     Boulevard; thence South '00'03'06" East along said right—of—way line a distance of 210.01
     feet to the POINT OF BEGINNING,




  Asset 031054, Augusta. GA

   All that tract or parcel of land located in the State of Georgia, County of Richmond, being more
   particularly described as follows:

   Commence at the intersection of the southwesterly right—of—way line of Murphy Road (40 foot
   right—of—way) with the Northwesterly right—of—way line of Deane Bridge Rood (85 foot right—of—way);
   thence. South 55'04.4.13. West along sold northwesterly right—of—way line of Deans Bridge Road a
   distance of 550.29 feet to a concrete monument thence continue South 5504'48" West along said
   right—of—way line a distance of 173.71 feet to a "rebar marking the POINT OF. BEGINNING of the
   following described parcel; thence South 5546'01" West along said right—of—way line a distance of
   130.10 feet to an ."X" In sidewalk; eiendif NOAH 3610'01" West a distance of 224.89 feet to a
   rebar thence North 55'43'33" East a distance of 130.07 feet to a rebar; thence South 3610'25"
   East a distance of 224.99 feet to the POINT OF BEGINNING.




                                                                                      Contract No. 010825.0102
   5511-3.25.13
   4820-5100-1622.4
                                        FINAL EXECUTION COPY
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 27 of 34 PageID #: 70
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 28 of 34 PageID #: 71
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 29 of 34 PageID #: 72
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 30 of 34 PageID #: 73
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 31 of 34 PageID #: 74
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 32 of 34 PageID #: 75
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 33 of 34 PageID #: 76
Case 1:19-cv-03292-DLI-SMG Document 1-2 Filed 06/03/19 Page 34 of 34 PageID #: 77
